Name: 92/130/EEC: Commission Decision of 13 February 1992 amending Annexes B and C to Council Directive 90/426/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  trade;  cooperation policy;  health
 Date Published: 1992-02-22

 Avis juridique important|31992D013092/130/EEC: Commission Decision of 13 February 1992 amending Annexes B and C to Council Directive 90/426/EEC Official Journal L 047 , 22/02/1992 P. 0026 - 0029 Finnish special edition: Chapter 3 Volume 41 P. 0013 Swedish special edition: Chapter 3 Volume 41 P. 0013 COMMISSION DECISION of 13 February 1992 amending Annexes B and C to Council Directive 90/426/EEC (92/130/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), and in particular Article 23 thereof, Whereas in the light of experience gained, some of the wording in the certificates set out in the Annex to Directive 90/426/EEC should be changed so that guarantees relating to certain diseases can be included; Whereas, in order to avoid confusion, the provisions of Annexes B and C to the said Directive should be reworded; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annexes B and C to Directive 90/426/EEC are hereby replaced by the Annex to this Decision as per 1 March 1992. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42. ANNEX 'ANNEX B HEALTH INFORMATION (a) Passport No .................... I, the undersigned, certify (b) that the equine animal described above meets the following requirements: (a) it has been examined today and shows no clinical sign of disease; (b) it is not intended for slaughter under a national programme of contagious or infectious disease eradication; (c) - it does not come from the territory or part of the territory of a Member State/third country which is the subject of restrictions for reasons of African horse sickness (c), or it comes from the territory or part of the territory of a Member State which was subject to prohibition for animal health reasons and has undergone, with satisfactory results, the tests provided for in Article 5 (3) of Directive 90/426/EEC in the quarantine station of .................... between .................... and .................... (c); - it is not vaccinated against African horse sickness, or it was vaccinated against African horse sickness on .................... (c) (d); (d) it has not come from a holding which was subject to prohibition for animal health reasons nor had contact with equidae from a holding which was subject to prohibition for animal health reasons: - during six months in the case of equidae suspected of having contracted dourine, beginning on the date of the last actual or possible contact with a sick animal. However, in the case of a stallion, the prohibition shall apply until the animal is castrated, - during six months in the case of glanders or equine encephalomyelitis, beginning on the day on which the equidae suffering from the disease in question are slaughtered, - in the case of infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart, - during six months from the last case, in the case of vesicular stomatitis, - during one month from the last case, in the case of rabies, - during 15 days from the last case, in the case of anthrax, - if all the animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected during 30 days, beginning on the day on which the animals were destroyed and the premises disinfected, except in the case of anthrax, where the period of prohibition is 15 days; (e) to the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this declaration. Date Place Stamp and signature of the official veterinarian (1) (1) Name in block capitals and capacity. (a) This information is not required where there is a bilateral agreement in accordance with Article 6 of Directive 90/426/EEC. (b) Valid for 10 days. (c) Delete whichever does not apply. (d) The vaccination date must be entered in the passport. ANNEX C MODEL HEALTH CERTIFICATE for trade between Member States of the EEC EQUIDAE No: Member State of dispatch: Ministry responsible: Territorial Department responsible: I. Number of equidae: II. Identification of equidae: Number of equidae (1) Species horse, ass, mule, hinny Breed Age Sex Method of identification and identification (2) (1) In the case of animals for slaughter, nature of the special mark. (2) A passport identifying the equine animal may be attached to this certificate provided that its number is stated. III. Origin and destination of animal/s: The animal/s is/are to be sent from: (Place of export) to: (Member State and place of destination) Name and address of consignor: Name and address of consignee: IV. Health information (a) I, the undersigned, certify that the animal/s described above meet/s the following requirements: 1. it/they has/have been examined today and show/s no clinical sign of disease; 2. it/they is/are not intended for slaughter under a national programme of contagious or infectious disease eradication; (a) This information is not required where there is a bilateral agreement in accordance with Article 6 of Directive 90/426/EEC. 3. - it/they does/do not come from the territory or part of the territory of a Member State/third country which is the subject of restrictions for reasons of African horse sickness, or it/they come/s from the territory or part of the territory of a Member State which was the subject of restrictions for reasons of African horse sickness and has/have undergone, with satisfactory results, the tests provided for in Article 5 (3) of Directive 90/426/EEC in the quarantine station of between and (b); - it/they is/are not vaccinated against African horse sickness, or it/they was/were vaccinated against African horse sickness on (b); 4. it/they has/have not come from a holding which was subject to prohibition for animal health reasons nor had contact with equidae from a holding which was subject to prohibition for animal health reasons: - during six months in the case of equidae suspected of having contracted dourine, beginning on the date of the last actual or possible contact with a sick animal. However, in the case of a stallion, the prohibition shall apply until the animal is castrated, - during six months in the case of glanders or equine encephalomyelitis, beginning on the day on which the equidae suffering from the disease in question are slaughtered, - in the case of infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart, - during six months from the last case, in the case of vesicular stomatitis, - during one month from the last case, in the case of rabies, - during 15 days from the last case, in the case of anthrax, - if all the animals of species susceptible to the disease located on the holding have been slaughtered and the premises desinfected during 30 days, beginning on the day on which the animals were destroyed and the premises desinfected, except in the case of anthrax, where the period of prohibition is 15 days; 5. to the best of my knowledge, it/they has/have not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this declaration. V. This certificate is valid for 10 days. (Place) , (date) Stamp (Signature) (Name in capital letters and capacity of signing veterinarian) (c) (b) Delete whichever does not apply. (c) In Germany 'Beamteter Tierarzt'; in Belgium 'Inspecteur vÃ ©tÃ ©rinaire' or 'Inspecteur Dierenarts'; in France 'VÃ ©tÃ ©rinaire officiel'; in Italy 'Veterinario ufficiale'; in Luxembourg 'Inspecteur vÃ ©tÃ ©rinaire'; in the Netherlands 'Officieel Dierenarts'; in Denmark 'Embeds Dyrlaege'; in Ireland 'Veterinary Inspector'; in the United Kingdom 'Veterinary Inspector'; in Greece 'Episimos ktiniatros'; in Spain 'Inspector Veterinario'; and in Portugal 'Inspector VeterinÃ ¡rio'.'